FILED
                                                                                             JUN - ~ 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District and
                                                                                          Bankruptcy Courts


JOHN MEHALIC, ill,

               Petitioner,

       v.                                            Civil Action No.    09 1038
JOHN OWENS,

               Respondent.


                                 MEMORANDUM OPINION

       This matter comes before the court on petitioner's application to proceed in forma

pauperis and pro se petition for a writ of habeas corpus. The Court will grant the application,

and will dismiss the petition.

       Petitioner attacks his criminal conviction and the sentence imposed by the Superior Court

of the District of Columbia in November 1998 on several grounds, including ineffective

assistance of defense counsel and prosecutorial misconduct. Challenges of this nature must be

brought in a habeas action in the Superior Court under D.C. Code § 23-110(g), which provides:

               [An] application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by ... any Federal. .. court if it
               appears ... that the Superior Court has denied him relief, unless it
               also appears that the remedy by motion is inadequate or ineffective to
               test the legality of his detention.

D.C. Code § 23-ll0(g). "Section 23-110 has been found to be adequate and effective because it

is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. 1992). It is

settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless


                                                 1
the local remedy is 'inadequate or ineffective to test the legality of his detention'" Byrd v.

Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997) (internal footnote omitted); Garris v. Lindsay,

794 F.2d 722,726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986). A prisoners lack of success in

his attempt to collaterally attack his conviction and sentence by means of a motion under D.C.

Code § 23-11O(g) does not render this remedy inadequate or ineffective. See Wilson v. Office of

the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).

        Petitioner provides no basis for finding his local remedy inadequate, and the Court will

dismiss this action for lack of jurisdiction. See Mehalic v. Owens, No. 08-1843,2008 WL

4723719, at *1 (D.D.C. Oct. 27, 2008), appeal dismissed, No. 08-5501 (D.C. Cir. Mar. 17,2009)

(order denying request for certificate of appealability and dismissing appeal). An Order

consistent with this Memorandum Opinion will be issued separately on this date.




                                                               istrict Judge
                                                                                -
DATE:   ;r;d1Jtr tpfj




                                                  2